Exhibit 10.1

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of May 8, 2019 between
Medavate Corp., a Colorado corporation (“Buyer”) and Histogenics Corporation, a
Delaware corporation (“Seller”).

WHEREAS, Seller conducts the business of developing restorative cell therapies
that may offer rapid-onset pain relief and restored function (the “Business”);

WHEREAS, Buyer desires to purchase substantially all of the assets of the
Business from Seller, and Seller desires to sell substantially all of the assets
of the Business to Buyer (the “Transaction”);

WHEREAS, Seller has entered into an Agreement and Plan of Merger and
Reorganization, by and among Seller, Restore Merger Sub, Inc. a Delaware
corporation and wholly owned subsidiary of Seller (“Merger Sub”), and Ocugen,
Inc., a Delaware corporation (“Ocugen”), dated as of April 5, 2019 (as amended
from time to time, the “Merger Agreement”), pursuant to which Merger Sub shall
be merged with and into Ocugen, with Ocugen continuing as the surviving
corporation thereafter (the “Merger”); and

WHEREAS, the consummation of the Transaction is subject to and conditioned upon
the closing of the Merger pursuant to the terms of the Merger Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

PURCHASE AND SALE

Section 1.01. Purchase and Sale. Except as otherwise provided below, Buyer
agrees to purchase from Seller and Seller agrees to sell, convey, transfer,
assign and deliver to Buyer, free and clear of all mortgages, liens, pledges,
security interests and encumbrances (collectively, “Liens”), all of Seller’s
right, title and interest in, to and under the following assets, properties and
business of the Business (the “Purchased Assets”):

(a)    all trademarks, service marks, trade names, mask works, inventions,
patents, trade secrets, copyrights, domain names, know-how, related licenses and
sublicenses, and any other rights, remedies against infringement of, and rights
to protection of interests in Intellectual Property under the laws of all
jurisdictions (including any registrations or applications for registration of
any of the foregoing) or any other similar type of proprietary intellectual
property rights (collectively, “Intellectual Property Rights”) that are utilized
or relied upon by Seller in connection with the Business (collectively, the
“Transferred IP”), including the patents (both issued, pending and
applications), Internet domain names, trademarks, and all applications for the
foregoing listed in Exhibit A (the “Registered IP”);

(b)    all regulatory and clinical data, reports, filings, documents, and
communications or any related or similar type documents that would support the
future regulatory approval of NeoCart for any indication and all items listed in
Exhibit B;

(c)    assignment of FDA IND #10587 to Buyer and all associated documents;

 

1



--------------------------------------------------------------------------------

(d)    all contracts, agreements, leases, licenses, commitments, sales and
purchase orders and other instruments used or held for use in the conduct of the
Business listed on Exhibit C (collectively, the “Business Contracts”);

(e)    all machinery, equipment, and other tangible property listed on Exhibit D
(collectively, the “Personal Property”);

(f)    all books, records, files and papers, whether in hard copy or computer
format, used in the Business; and

(g)    all goodwill associated with the Business or the Purchased Assets.

Section 1.02. Excluded Assets. Buyer expressly understands and agrees that all
assets, properties and business of Seller other than the Purchased Assets (the
“Excluded Assets”) shall be retained by Seller.

Section 1.03. Assumed Liabilities. Upon the terms and subject to the conditions
of this Agreement, Buyer agrees to assume the liabilities and obligations of
Seller arising under the Business Contracts, the Purchased Assets and the
operation of the Business (the “Assumed Liabilities”).

Section 1.04. Excluded Liabilities. Notwithstanding any provision in this
Agreement or any other writing to the contrary, Buyer is assuming only the
Assumed Liabilities and is not assuming any other liability or obligation of
Seller of whatever nature, whether presently in existence or arising hereafter.
All such other liabilities and obligations shall be retained by and remain
obligations and liabilities of Seller (all such liabilities and obligations not
being assumed being herein referred to as the “Excluded Liabilities”).

Section 1.05. Purchase Price. The purchase price for the Purchased Assets (the
“Purchase Price”) shall be $6,500,000, which amount shall be paid by Buyer to
Seller on the Closing Date (as defined in the Merger Agreement).

Section 1.06. Closing. The closing of the Transactions contemplated hereby (the
“Closing”) shall take place on the Closing Date immediately following the
closing of the Merger.

Section 1.07. Assignment and Assumption. Effective upon Seller’s receipt of the
Purchase Price from Buyer:

(a)    Seller does hereby sell, transfer, assign and deliver to Buyer all of the
right, title and interest of Seller in, to and under the Purchased Assets; and

(b)    Buyer does hereby accept all the right, title and interest of Seller in,
to and under all of the Purchased Assets (except as aforesaid) and Buyer assumes
and agrees to pay, perform and discharge when due all of the Assumed Liabilities
and to perform all of the obligations of Seller to be performed under the
Business Contracts.

(c)     Seller shall use its commercially reasonable efforts to assist Buyer to
evidence, record and perfect the foregoing assignment following the Closing.
Seller hereby irrevocably designates and appoints Buyer as its agent and
attorney-in-fact, coupled with an interest and

 

2



--------------------------------------------------------------------------------

with full power of substitution, to act for and in Seller’s behalf to execute
and file any document and to do all other lawfully permitted acts to further the
purposes of the foregoing with the same legal force and effect as if executed by
Seller.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that as of the date hereof and as of the
Closing Date:

Section 2.01. Corporate Power and Authorization; Binding Agreement. Seller is a
corporation duly incorporated, validly existing and in good standing under the
laws of the state of its incorporation and has all corporate powers and all
material governmental licenses, authorizations, permits, consents and approvals
required to carry on its business as now conducted. The execution, delivery and
performance by Seller of this Agreement and, subject to the approval of the
Merger by the requisite stockholders of Seller, the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Seller. This Agreement constitutes a valid and
binding agreement of Seller, subject to (a) laws of general application relating
to bankruptcy, insolvency and the relief of debtors; and (b) rules of law
governing specific performance, injunctive relief and other equitable remedies.

Section 2.02. Noncontravention; Governmental Authorization; No Consents. The
execution, delivery and performance by Seller of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
constitute a material default under or give rise to any material right of
termination, cancellation or acceleration of any right or loss of any benefit
relating to the Business or result in the creation or imposition of any Lien on
any Purchased Asset. The execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby require
no action by or in respect of, or filing with, any governmental authority,
agency or official.

Section 2.03. Purchased Assets. The Purchased Assets constitute all of the
property and assets used or held for use in the Business and are adequate to
conduct the Business as currently conducted. Except for Seller, no person has
any equity, ownership, profit or other interest in the Business or any Purchased
Asset. Upon consummation of the transactions contemplated hereby, Buyer will
have acquired good and marketable title in and to, or a valid leasehold interest
in, each of the Purchased Assets, free and clear of all Liens.

Section 2.04. Litigation; Compliance with Laws. There is no action, suit,
investigation or proceeding (or any basis therefor) pending against, or to the
knowledge of Seller, threatened against or affecting, the Business or any
Purchased Asset before any court, arbitrator or governmental authority. Seller
is not in violation of, has not violated, and to the knowledge of Seller, is not
under investigation with respect to and has not been threatened to be charged
with or given notice of any violation of, any applicable law relating to the
Purchased Assets or the conduct of the Business. Seller’s FDA regulatory filings
are in good standing and are current with all required documentation and
governmental laws.

Section 2.05. Inventories. The Personal Property used in connection with the
Business included in Exhibit D is of a quality that is usable in the ordinary
course of business. No items in Exhibit D have been written down or have no net
realizable value on the corporate balance sheets.

 

3



--------------------------------------------------------------------------------

Section 2.06. Maintenance of Licensed Intellectual Property. To the knowledge of
Seller, all maintenance and renewal fees for all Transferred IP licensed by
Seller shall have been paid in a timely manner, and all requisite acts,
preparations and filings of all applications, responses, affidavits and all
other documents shall have been taken in a timely manner in the course of
prosecution and maintenance of the Transferred IP licensed by Seller.

Section 2.07. NO OTHER REPRESENTATIONS. THE REPRESENTATIONS AND WARRANTIES MADE
BY SELLER IN ARTICLE 2 OF THIS AGREEMENT CONSTITUTE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES OF SELLER TO BUYER IN CONNECTION WITH THE
TRANSACTION, AND BUYER UNDERSTANDS, ACKNOWLEDGES, AND AGREES THAT ALL OTHER
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE EXPRESS OR IMPLIED
(INCLUDING, BUT NOT LIMITED TO, ANY RELATING TO THE FUTURE OR HISTORICAL
FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OR PROSPECTS
OF THE SELLER BUSINESS) ARE SPECIFICALLY DISCLAIMED BY SELLER AND THE PURCHASED
ASSETS ARE, EXCEPT AS PROVIDED IN ARTICLE 2 OF THIS AGREEMENT, BEING PURCHASED
BY BUYER ON AS IS, WHERE IS, BASIS.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that:

Section 3.01. Corporate Power and Authorization; Binding Agreement. Buyer is a
corporation duly incorporated, validly existing and in good standing under the
laws of the state of its incorporation and has all corporate powers and all
material governmental licenses, authorizations, permits, consents and approvals
required to carry on its business as now conducted. The execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Buyer. This Agreement constitutes a valid and binding agreement
of Buyer, subject to (a) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (b) rules of law governing specific
performance, injunctive relief and other equitable remedies.

ARTICLE 4

SURVIVAL

Section 4.01. Non-Survival of Representations and Warranties. The
representations and warranties of Buyer and Seller contained in this Agreement
or any certificate or instrument delivered pursuant to this Agreement shall
terminate at the Closing, and only the covenants that by their terms survive the
Closing and this Section 4.01 shall survive the Closing.

 

4



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.

Section 5.02. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

Section 5.03. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto; except that Buyer may transfer or assign its
rights and obligations under this Agreement; provided that no such transfer or
assignment will relieve Buyer of its obligations hereunder or enlarge, alter or
change any obligation of any other party hereto or due to Buyer.

Section 5.04. Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware, without regard to the
conflicts of law rules of such state.

Section 5.05. Entire Agreement; Counterparts; Exchanges by Electronic
Transmission. This Agreement constitutes the entire agreement and supersedes all
prior agreements and understandings, both written and oral, among or between any
of the parties with respect to the subject matter hereof and thereof; provided,
however, that the non-disclosure and confidentiality agreement, dated as of
January 3, 2019 between Buyer and Seller shall not be superseded and shall
remain in full force and effect in accordance with its terms. This Agreement may
be executed in several counterparts, each of which shall be deemed an original
and all of which shall constitute one and the same instrument. The exchange of a
fully executed Agreement (in counterparts or otherwise) by all parties by
electronic transmission in .PDF format shall be sufficient to bind the parties
to the terms and conditions of this Agreement.

Section 5.06. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction. If a final judgment of a
court of competent jurisdiction declares that any term or provision of this
Agreement is invalid or unenforceable, the parties agree that the court making
such determination shall have the power to limit such term or provision, to
delete specific words or phrases or to replace such term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be valid and enforceable as so modified. In the event such
court does not exercise the power granted to it in the prior sentence, the
parties agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term or provision.

 

5



--------------------------------------------------------------------------------

Section 5.07. Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties, without posting any bond,
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Medavate Corp.

 

By:  

/s/ Michael K. Handley

  Name:   Michael K. Handley   Title:   Chief Executive Officer

 

Histogenics Corporation

 

By:  

/s/ Adam Gridley

    Name:   Adam Gridley     Title:   President

 

7



--------------------------------------------------------------------------------

Exhibit A (Transferred IP)



--------------------------------------------------------------------------------

Exhibit B

 

2



--------------------------------------------------------------------------------

Exhibit C

Material Contracts



--------------------------------------------------------------------------------

Exhibit D

Personal Property (Equipment & Raw Materials)

 

2